HUTCHESON, Circuit Judge
(specially concurring).
I have no doubt that the judgment should be affirmed as to West. I have had some as to whether it should be also affirmed as to Ealey. If, as he claims, the evidence showed no more than that he was a large and regular buyer of liquor from West, I think it plain that the conviction and sentence of Ealey could not stand. Lott v. United States, 9 Cir., 205 F. 28, 46 L.R.A.,N.S., 409; Norris v. United States, 3 Cir., 34 F.2d 839; United States v. Katz, 271 U.S. 354, 46 S.Ct. 513, 70 L.Ed. 986; Young v. United States, 5 Cir., 48 F.2d 26; Lambert v. United States, 5 Cir., 101 F.2d 960. But a careful study of the record convinces me that his claim that this is all the record showed may not be maintained.
It was competent for the jury to find that he was not a mere buyer but a participant or partner in the whole scheme and conspiracy to handle liquor unlawfully. So thinking, I concur in the judgment of affirmance, as to him.